Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant is advised that the Notice of Allowance mailed 27-Jun-2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Prosecution on the merits of this application is reopened on claims 1-12, 14, 16-17 considered unpatentable for the reasons indicated below: 
The indicated allowability of claims 1-12, 14, 16-17 is withdrawn in view of the newly discovered reference(s) to Watson (GB 1136097) and Kim (US 2016/0272089).  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 9475409) in view of Watson (GB 1136097).
Claim 1- Jiang teaches a recliner heart comprising: a first locking plate (4) including an outer diametrical surface (42) having first teeth formed thereon (fig. 4); a second locking plate (3) rotatable relative to the first locking plate and including a first inner diametrical surface (32) having second teeth formed thereon, some of the second teeth are meshingly engaged with some of the first teeth (fig. 6); a cam (5) connected to the second locking plate (via shoulder 31) and including a first groove formed therein (shown not designated, fig. 4, col. 6: 4-9); and a first lubricant member (1) disposed in the first groove of the cam (fig. 4, 8), wherein the first lubricant member is formed from an elastic material (col. 3: 36-43).  
Jiang teaches the cam (5) is lubricated during rotation by the first lubricant member (col. 7: 38-67) in order to keep inner friction pairs (fig. 10-11) in states of lubrication to yield the predictable result of reducing the wear rate of the friction pairs (col. 2: 36-44).  Jiang does not teach the lubricant member is formed from a material selected from the group consisting of: a fibrous material and a porous polymeric material.

Watson teaches a bearing bush (16)- similar to the cam of Jiang and the instant claim- in rotating connection with an outer casing and inner shaft (not shown, pg. 1- ln 77-84), and including a first groove (18) formed therein (fig. 1-2); wherein a first lubricant member (20) is disposed in the first groove of the bush (“cam”); and wherein the lubricant member is formed from a fibrous material (felt, pg. 1- ln 62-69).  Watson also teaches a bearing bush (10) comprising grooves (12) accommodating lubricant members (14) formed from fibrous material (pg. 2- ln 1-15). Watson’s lubricant member (20/ 14) keeps the bearing bush in a state of lubrication (pg. 1, ln 82- pg. 2, ln 1). 
Jiang teaches providing the oil collecting element (“first lubricant member”) for continuously providing an even distribution of the lubricant during operation of the recliner heart.  Watson teaches providing the felt element (“fibrous material”) for continuously providing an even distribution of the lubricant during operation of the bearing bush.  Accordingly, Jiang and Watson teach that it is known that elastic oil distributing elements and fibrous oil distributing elements are functional equivalents for providing a certain degree of lubrication between rotating elements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fibrous lubricant member of Watson for the elastic lubrication member of Jiang because both members were known equivalents for providing a continuous distribution of oil between elements in rotating connection. 
Accordingly, the substitution would have resulted in the predictable result of providing a first lubricant member disposed in a first groove of a cam, wherein the first lubricant member is formed from a fibrous material.

Claim 2- Jiang and Watson teach the recliner heart of Claim 1, wherein Jiang further teaches the second locking plate (3) would include a plate body (partially shown, fig. 4), a hub (31) and a rim (see corresponding prior art plate 01, fig. 2), and wherein the cam (5) would be disposed over the hub, and the rim would include the first inner diametrical surface (32) having the second teeth formed thereon.
Claim 3- Jiang and Watson teach the recliner heart of Claim 2, wherein Jiang further teaches the cam (5) would include a body defining an aperture (shown not designated, fig. 8) and an attachment portion; and wherein the first groove would be formed in the attachment portion (the first groove is an outer groove formed in a projecting segment of the cam 5 that fittingly engages the inner wall of hole 41, fig. 7-8).
Claim 4- Jiang and Watson teach the recliner heart of Claim 3, wherein Jiang further teaches a second inner diametrical surface of the body (defined by the cam’s aperture, fig. 8) which would include a second groove formed therein (the second groove is an inner groove, fig. 4 & 8), and wherein a second lubricant member (1) as modified by Watson would be disposed within the second groove and contact the hub (fig. 10-11).  Jiang does not show the cam body including more than one second groove (as set forth by the limitation “second grooves”), such that second lubricant “members” are disposed within respective second grooves; however, Jiang states (col. 5: 40-42) that “at least one” lubricant member (1) may be mounted on each of the inner and outer faces of the cam (5). This statement would suggest to one of ordinary skill that the second inner surface of the cam body can include multiple lubricant members, such that the inner surface would necessarily comprise multiple grooves formed therein. Furthermore, Watson shows multiple lubricant members on the inner and outer faces of the bearing bush (“cam”) within respective grooves (fig. 3-6), and teaches the plurality of lubricant members is also effective in maintaining a continuous distribution of oil between coaxial rotating elements (pg. 1, ln 82- pg. 2, ln 1).
Claim 5- Jiang and Watson teach the recliner heart of Claim 4, wherein Jiang further teaches the cam (5) would be configured to rotate relative to the hub (31) so that the second lubricant members (inner members 1) lubricate the hub (fig. 11).
Claim 6- Jiang and Watson teach the recliner heart of Claim 3, wherein Jiang further teaches the heart would further comprise a bushing ring (not designated, fig. 4) disposed between the cam (5) and the first locking plate (4), wherein the cam is configured to rotate relative to the bushing ring so that the first lubricant member lubricates the bushing ring (the figures show the bushing ring is the inner wall of the central hole 41, fig. 6).
Claim 7- Jiang and Watson teach the recliner heart of Claim 6, wherein Watson further teaches the first lubricant member would be substantially cylindrically shaped (fig. 1-6) and includes a flat surface that would contact Jiang’s bushing ring (Watson teaches that the lubricant members 20/14/36 are formed by substantially cylindrical members with a flat side).   
Claim 8- Jiang and Watson teach the heart of Claim 6, wherein Jiang states (col. 5: 40-42) that “at least one” lubricant member (1) may be mounted on each of the inner and outer faces of the cam (5). This statement would suggest to one of ordinary skill that the attachment portion of the cam body can include multiple lubricant members, such that the outer surface would necessarily comprise multiple grooves formed therein. Furthermore, Watson shows multiple lubricant members on the inner and outer faces of the bearing bush (“cam”) within respective grooves (fig. 3-6), and teaches the plurality of lubricant members is also effective in maintaining a continuous distribution of oil between coaxial rotating elements (pg. 1, ln 82- pg. 2, ln 1).  Based on these teachings, the modified heart would comprise a second groove formed in the attachment portion of the cam and a second lubricant member within the second groove, wherein the second lubricant member would contact the bushing ring, and wherein the first and second lubricant members and the bushing ring cooperate to form a pocket, such that the lubricant in the pocket lubricates the bushing ring when the cam rotates relative to the bushing ring. 
Claim 9- Jiang and Watson teach the recliner heart of Claim 8, wherein Watson teaches the material of the first lubricant member is resiliently compressible (pg. 1- ln 79-84, pg. 2- ln 19-20), and wherein the second lubricant member is formed from the material.
Claim 10- Jiang and Watson teach the recliner heart of Claim 1, wherein Watson further teaches the material of the first lubricant member is a felt material that is saturated with lubricant (pg. 1- ln 66-69).


Claim(s) 11, 12, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 9475409) in view of Kim (US 2016/0272089).
Claim 11- Jiang teaches a recliner heart comprising: a first locking plate (4) including an outer diametrical surface (42) having first teeth formed thereon (fig. 4); a second locking plate (3) rotatable relative to the first locking plate and including a first inner diametrical surface (32) having second teeth formed thereon, some of the second teeth are meshingly engaged with some of the first teeth (fig. 6); a first hub (shoulder 31) extending through the first and second locking plates (fig. 6-7) and configured to rotate; a cam (5) rotationally fixed to the first hub (via the cam’s central opening, fig. 7-8); a first wedge (6) rotationally fixed to the first hub (via the inner wall of the central hole 41 and the wedge-receiving recess of the cam, fig. 7-8 & 10) and including a first groove (not shown) formed therein (col. 3: 59-62, col. 6: 4-9); and a first lubricant member (1) disposed in the first groove of the first wedge; and a bushing ring (not designated, fig. 4) disposed between the cam and the first locking plate, wherein the first hub (31), the cam (5), and the first wedge (6) are configured to rotate relative to the bushing ring so that the first lubricant member lubricates the bushing ring (col. 7: 38-44). 
Jiang teaches the wedge (6) is a conventional gear element that functions with the cam (5) to eliminate gaps within the gear, which enables rotational adjustment of the gear plates (col. 1: 45-59); wherein the structural cooperative relationship of the wedge and cam forms friction pairs (col. 3: 45-52), which are kept lubricated by the lubricant members disposed in said wedge and cam. The difference between Jiang and the claimed invention is Jiang does not teach the gear comprising a second wedge similar in structure and function to the first wedge.
Chang teaches a similar device in that a recliner gear comprises: a first locking toothed plate (110); a second locking toothed plate (3); a first hub (150); a bushing ring (160); a cam (210); and a first wedge (220) and a second wedge (220) both disposed between the cam and the bushing ring and rotationally fixed to the first hub; wherein the wedges and cam are conventional gear elements that function to eliminate gaps within the gear and enables rotational adjustment of the gear’s plates (¶ 15, 18); and wherein the wedges and cam form friction pairs that are kept lubricated (¶ 23). 
Accordingly, Jiang and Chang teach that it is known to comprise a recliner heart of with one wedge or with a pair of wedges, wherein the single wedge and double wedge configurations are functional equivalents for properly enabling rotational adjustment of the recliner heart and maintaining lubrication of the frictional elements (wedge and cam) within said recliner heart.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a second wedge with the first wedge of Jiang, as taught by Chang, since both wedge configurations were known equivalents for providing effective adjustment and sufficient lubrication of a recliner heart. The modification would have yielded the predictable result of providing a second wedge that includes a second groove formed therein.

Claim 12- Jiang and Chang teaches the recliner heart of Claim 11, wherein Jiang teaches the second locking plate (3) includes a plate body (shown slightly in fig. 4), the first hub (31) and a rim (reference corresponding prior art plate 01, fig. 2); and wherein the cam (5) is disposed over the second hub (fig. 6) and the rim includes the first inner diametrical surface (32) having the second teeth formed thereon.
Claims 14, 16- Jiang and Chang teaches the recliner heart of Claim 12, wherein Jiang further teaches the first wedge (6) would be disposed between the cam (5) and the bushing ring (of wall 41). Jiang does not show the first wedge including more than one groove, such that a second lubricant member is disposed within a third groove; however, Jiang states (col. 5: 40-42) that “at least one” lubricant member (1) may be mounted on each of the inner and outer faces of the cam (5) or wedge (6). This statement would suggest to one of ordinary skill that the wedge can include multiple lubricant members, such that the wedge would necessarily comprise multiple grooves formed therein. Furthermore, Watson teaches the plurality of lubricant members is also effective in maintaining a continuous distribution of oil between coaxial rotating elements (pg. 1, ln 82- pg. 2, ln 1). Therefore, it would have been obvious to provide the wedge with a third groove and corresponding second lubricant member, and as a result the third lubricant member would contact the bushing ring.
Claim 17- Jiang and Chang teaches the recliner heart of Claim 16, wherein both Jiang and Chang teach that a cam includes a body defining an aperture (that receives a hub) and a distal portion (Jiang shows in fig. 7 a lower distal portion and an upper wedge, Chang shows in fig. 3 a lower distal portion and in fig. 4 an upper wedge pair), and wherein the first and second wedges are positioned at opposites sides of the distal portion (Chang shows in fig. 4 that the wedges are to the left and right sides of the distal portion).


Allowable Subject Matter
Claims 18 and 20-23 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636